Title: To Benjamin Franklin from Thomas O’Gorman, 30 October 1779
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin



Dear Doctor and best of Excellencies.Tonnerre 30th. 8ber. 1779.
I embrace the first moment I have enjoyed since the vintage to present you my best respects and to acquaint you of the quantity and quality of our late crop of Wine. The quantity has not answer’d our expectations, the vintage affords not quite a one third of a full crop, but the quality is excellent.
As your Excellency flattered me with the hope of having the honour to furnish you duely with your provision of Wine, I shall let you have at the rate of 300 l.t. the muid or two casks the first growth of 1776 both of red and white wine such as I furnish to the nobility of England, and the second growth of Sd. year for your ordinary at 220 l.t. The first will amount to no more than 1 l.t. 2s. per bottle and the Second to about 15 sols delivered at your hotel at Passy.
I should be glad to know your Commands as soon as possible as I have wrote circular letters to all my correspondants with the intent to empty my cellars of all my old wine before my speedy departure for England.
I flatter my self that the Count Destaing, who I am credibly informed steared his course towards New York, has ’ere now sufficiently revenged on Admiral Colliers the destruction of the American fleet at Penobscot. I hope likewise that in Concert with General Washington he will oblidge the Royalist to evacuate New York & Rhode-Island. I beg you’l inform me of whatever good News you have from the other side of the Atlantic. You know my sincere good Wishes for the Cause and my ardent desire of becoming one day or other a good subject of yours. I hope you’l aid my endavours for that purpose and back my postulation with M. de Sartine. Please to present my best compliments to young M. Franklin and beleive me to remain with the greatest Deference Dr. Doctor your Excellency’s Most devoted and humble Servant
Le Chevr. O Gorman


  P.S. My Sister in Law presents you with her Respectful Compliments. She is well and amuses herself with embellishing her Domaine and preparing a good and Comfortable habitation for herself. She and I would be very happy to receive you and your grandson in this Country, but we can hardly expect a visit from you in your present Situation; when America is quite free, which I hope will be Soon, then you’l be able to take the amusement of a good vintage with us and make your observations on the Culture of vineyards./.
  his excellency Doctor Franklin.

 
Notation: Chevr: Gormon Oct 13 79
